Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-8, 10-14, 16-17 and 21-24 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104), in view of Wei (US 20160299829), further in view of Zhang (US 20160357523) and Branch (US 20140379716).

Regarding Claim 1, Frenkiel (US 20150339104) teaches
A system, comprising: a processor; and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
receiving a  code file (Paragraph 0009, receiving, with the source code editor of the IDE, source code), 
a source code configuration rules repository for storing source code configuration rules and programming design objectives for development of applications); 
performing an analysis of the code file based on the set of rules (Paragraph 0009, receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository); 
and generating a report based on the analysis of the code file based on the set of rules (Paragraph 0009, outputs a message in response to determining that the selected at least a portion of the source code fails to conform to one or more constraints of the programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the selected at least a portion of the source code).  

	Frenkiel did not specifically teach
wherein the code file is associated with one or more operations of an industrial automation system during performance of an industrial automation process,
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file,
analyzing a structure of the code file; and



However, Wei (US 20160299829) teaches
wherein the code file is associated with one or more operations of an industrial automation system during performance of an industrial automation process (Paragraph 0018, The method, systems, and apparatuses described in various embodiments herein can enhance various industrial automation system products, for example, by eliminating barriers for the function blocks content community and by providing a new mechanism/scheme to detect security vulnerabilities thus minimizing their potential adverse later impacts on production systems).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel’s teaching to Wei’s in order to enhance industrial automation system products by eliminating barriers for the function blocks content community and by providing the new mechanism to detect security vulnerabilities, thus minimizing their potential adverse later impacts on production systems (Wei [Summary]).

Frenkiel and Wei did not specifically teach
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file,

generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects.

However, Zhang teaches
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file (Paragraph 0048, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)) Examiner Comment:  Zhang is related to virtual replication of physical things for scale-out in an Internet of Things (IoT) integrated developer environment (IDE). The physical things which includes sensors and actuators are interpreted to the claimed industrial objects and “validating the configurations” is interpted to claimed “evaluating the validity of one or more connections”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Zhang’s in order to facilitate virtual replication of physical thing for scale-out in internet of thing integrated developer environment by accessing real-world physical devices within a computer network and the real-world physical devices are virtually replicated within an Internet of Things 

Frenkiel, Wei and Zhang did not specifically teach
analyzing a structure of the code file; and
generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects.

However, Branch teaches
analyzing a structure of the code file; and generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects (Claim 6, wherein the call graph is generated by analyzing source code that realizes a business-process such that a node is generated for each procedure and an edge is generated for each node called by another node, wherein the execution data represents a dynamic behavior of the business-process, and wherein the topology represents hardware of the data processing system and a connectivity of the hardware within the data processing system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei and Zhang’s teaching to Branch’s in order to generate an annotated call graph to form a clustered call graph 


Regarding Claim 4, Frenkiel, Wei, Zhang and Branch teach
The system of claim 1, wherein analyzing the code file based on the set of rules comprises determining whether the code file meets a threshold number of rules of the set of rules (Frenkiel [Paragraph 0029, While color is used in the current example to indicate likely compliance with the particular rule and programming design objective 202, other mechanisms, or even a combination of color and other mechanism, can be used by the source code analyzer 128 to communicate via the user interface 112 with the user to indicate the levels of compliance to meet the particular rule 202. For example, different highlighted background patterns displayed in black, white, and gray could alternatively be used to indicate levels of compliance with the rule and related programming design objective 202]).
Regarding Claim 7, Frenkiel, Wei, Zhang and Branch teach
The system of claim 1, wherein analyzing the code file based on the set of rules comprises identifying one or more portions of unutilized code within the code file (Frenkiel [Paragraph 0024, The fifth rule (programming design objective) 210 indicates stateless operation of a program from the point where located in the source code]).  

Regarding Claim 8, Frenkiel, Wei, Zhang and Branch teach
The fifth rule (programming design objective) 210 indicates stateless operation of a program from the point where located in the source code]).  

Regarding Claim 11, Frenkiel teaches
A method, comprising: 
receiving a  code file (Paragraph 0009, receiving, with the source code editor of the IDE, source code), 
retrieving a set of rules associated with one or more code files (Paragraph 0009, a source code configuration rules repository for storing source code configuration rules and programming design objectives for development of applications); 
performing an analysis of the code file based on the set of rules (Paragraph 0009, receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository); 
and generating a report based on the analysis of the code file based on the set of rules (Paragraph 0009, outputs a message in response to determining that the selected at least a portion of the source code fails to conform to one or more constraints of the programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the selected at least a portion of the source code).  

	Frenkiel did not specifically teach
wherein the code file is associated with one or more operations of an industrial automation system during performance of an industrial automation process,
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file,
analyzing a structure of the code file; and

generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects.

However, Wei (US 20160299829) teaches
wherein the code file is associated with one or more operations of an industrial automation system during performance of an industrial automation process (Paragraph 0018, The method, systems, and apparatuses described in various embodiments herein can enhance various industrial automation system products, for example, by eliminating barriers for the function blocks content community and by providing a new mechanism/scheme to detect security vulnerabilities thus minimizing their potential adverse later impacts on production systems).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel’s teaching to Wei’s in 

Frenkiel and Wei did not specifically teach
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file,
analyzing a structure of the code file; and
generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects.

However, Zhang teaches
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file (Paragraph 0048, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)) Examiner Comment:  Zhang is related to virtual replication of physical things for scale-out in an Internet of Things (IoT) integrated developer environment (IDE). The physical things which includes sensors and actuators are interpreted to the claimed industrial objects and “validating the configurations” is interpted to claimed “evaluating the validity of one or more connections”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Zhang’s in order to facilitate virtual replication of physical thing for scale-out in internet of thing integrated developer environment by accessing real-world physical devices within a computer network and the real-world physical devices are virtually replicated within an Internet of Things (IoT) integrated developer environment (IDE) into a configuration of virtual devices within the IoT IDE (Zhang [Summary]).

Frenkiel, Wei and Zhang did not specifically teach
analyzing a structure of the code file; and
generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects.

However, Branch teaches
analyzing a structure of the code file; and generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects (Claim 6, wherein the call graph is generated by analyzing source code that realizes a business-process such that a node is generated for each procedure and an edge is generated for each node called by another node, wherein the execution data represents a dynamic behavior of the business-process, and wherein the topology represents hardware of the data processing system and a connectivity of the hardware within the data processing system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei and Zhang’s teaching to Branch’s in order to generate an annotated call graph to form a clustered call graph that comprises a set of clusters by clustering node into an associated cluster based on a subset of attributes used from execution data (Branch [Summary]).


Regarding Claim 21, Frenkiel, Wei, Zhang and Branch teach 
The system of claim 1, wherein the set of rules comprise:
identifying one or more instances of tag usage, wherein each instance of tag usage is associated with an industrial object (Frenkiel [Paragraph 0009, receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository]);
identifying one or more sets of parallel overlapping tasks based on the one or more instances of tag usage, or both (Frenkiel [Paragraph 0026, The user creates a composite operator that can be parallelized, and adds to the source code a tag/annotation (@Parallel) 302 just before the start of the composite operator to indicate that the program source code design is intended to operate in a parallel fashion]).

Regarding Claim 22, Frenkiel, Wei, Zhang and Branch teach
The method of claim 11, wherein the set of rules comprise:
identifying one or more instances of tag usage, wherein each instance of tag usage is associated with an industrial object (Frenkiel [Paragraph 0009, receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository]);
identifying one or more sets of parallel overlapping tasks based on the one or more instances of tag usage, or both (Frenkiel [Paragraph 0026, The user creates a composite operator that can be parallelized, and adds to the source code a tag/annotation (@Parallel) 302 just before the start of the composite operator to indicate that the program source code design is intended to operate in a parallel fashion]).

Claims 2-3, 10, 12-14, 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104), in view of Wei (US 20160299829), Zhang (US 20160357523) and Branch (US 20140379716), further in view of Venkateswaran (US 20200234346).

Regarding Claim 2, Frenkiel, Wei, Zhang and Branch teach
The system of claim 1

Frenkiel, Wei, Zhang and Branch did not teach
wherein the instructions, when executed by the processor, cause the processor to perform the operations comprising saving additional data generated during an analysis of a dataset received prior to the data  to a historical data set.

However, Venkateswaran (US 20200234346) teaches
wherein the instructions, when executed by the processor, cause the processor to perform the operations comprising saving additional data generated during an analysis of a dataset received prior to the data  to a historical data set (Paragraph 0041, Application code complexity-based cloud metering engine 218 utilizes vector policy tuner 252 to update, modify, or optimize computational vectors 228 and vector policies 232 based on Software as a Service subject matter expert feedback 254 and historical complexity score data 256. Software as a Service subject matter expert feedback 254 represents feedback regarding final application code complexity score 248 from a set of one or more subject matter experts corresponding to the Software as a Service application associated with source code 222. Historical complexity score data 256 represents previously stored complexity scores corresponding to the Software as a Service application associated with source code 222 or other similar Software as a Service applications).  



Regarding Claim 3, Frenkiel, Wei, Zhang, Branch and Venkateswaran teach
The system of claim 2.

Frenkiel, Wei, Zhang and Branch did not teach
wherein the instructions, when executed by the processor, cause the processor to perform the operations comprising revising  the set of rules based on the additional data stored in the historical dataset.

However, Venkateswaran (US 20200234346) teaches
wherein the instructions, when executed by the processor, cause the processor to perform the operations comprising revising  the set of rules based on the additional data stored in the historical dataset (Paragraph 0041, Application code complexity-based cloud metering engine 218 utilizes vector policy tuner 252 to update, modify, or optimize computational vectors 228 and vector policies 232 based on Software as a Service subject matter expert feedback 254 and historical complexity score data 256. Software as a Service subject matter expert feedback 254 represents feedback regarding final application code complexity score 248 from a set of one or more subject matter experts corresponding to the Software as a Service application associated with source code 222. Historical complexity score data 256 represents previously stored complexity scores corresponding to the Software as a Service application associated with source code 222 or other similar Software as a Service applications).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei, Zhang and Branch’s teaching to Venkateswaran’s in order for the performance of data processing system is increased by decreasing usage of compute resources needed to execute the software as a service application, thus the cost of executing the software as a service application is decreased (Venkateswaran [Summary]).

Regarding Claim 10, Frenkiel, Wei, Zhang and Branch teach
The system of claim 1. 

Frenkiel, Wei, Zhang and Branch did not teach
wherein analyzing the code file based on the set of rules comprises calculating a code complexity score for the code file, wherein calculating the code complexity score comprises applying an algorithm to determine a complexity of a structure of the code file.


wherein analyzing the code file based on the set of rules comprises calculating a code complexity score for the code file, wherein calculating the code complexity score comprises applying an algorithm to determine a complexity of a structure of the code file (Paragraph 0038, Application code complexity-based cloud metering engine 218 also includes application code complexity analyzer 230. Application code complexity-based cloud metering engine 218 utilizes application code complexity analyzer 230 to apply vector policies 232 to computational vectors 228 to generate complexity scores 238. Vector policies 232 represent a set of one or more vector policies, each vector policy in the set corresponds to a particular computational vector in computational vectors 228 and includes value weights 234 and mapping 236).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei and Zhang’s teaching to Venkateswaran’s in order for the performance of data processing system is increased by decreasing usage of compute resources needed to execute the software as a service application, thus the cost of executing the software as a service application is decreased (Venkateswaran [Summary]).

Regarding Claim 12, Frenkiel, Wei, Zhang and Branch teach
The method of claim 11.


comprising saving data generated during the analysis to a historical dataset.

However, Venkateswaran (US 20200234346) teaches
comprising saving data generated during the analysis to a historical dataset (Paragraph 0041, Application code complexity-based cloud metering engine 218 utilizes vector policy tuner 252 to update, modify, or optimize computational vectors 228 and vector policies 232 based on Software as a Service subject matter expert feedback 254 and historical complexity score data 256. Software as a Service subject matter expert feedback 254 represents feedback regarding final application code complexity score 248 from a set of one or more subject matter experts corresponding to the Software as a Service application associated with source code 222. Historical complexity score data 256 represents previously stored complexity scores corresponding to the Software as a Service application associated with source code 222 or other similar Software as a Service applications).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei, Zhang and Branch’s teaching to Venkateswaran’s in order for the performance of data processing system is increased by decreasing usage of compute resources needed to execute the software as a service application, thus the cost of executing the software as a service application is decreased (Venkateswaran [Summary]).

Regarding Claim 13, Frenkiel, Wei, Zhang, Branch and Venkateswaran teach
The method of claim 12.

Frenkiel, Wei, Zhang and Branch did not teach
comprising revising the set of rules based on the historical dataset.

However, Venkateswaran (US 20200234346) teaches
comprising revising the set of rules based on the historical dataset (Paragraph 0041, Application code complexity-based cloud metering engine 218 utilizes vector policy tuner 252 to update, modify, or optimize computational vectors 228 and vector policies 232 based on Software as a Service subject matter expert feedback 254 and historical complexity score data 256. Software as a Service subject matter expert feedback 254 represents feedback regarding final application code complexity score 248 from a set of one or more subject matter experts corresponding to the Software as a Service application associated with source code 222. Historical complexity score data 256 represents previously stored complexity scores corresponding to the Software as a Service application associated with source code 222 or other similar Software as a Service applications).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei, Zhang and Branch’s teaching to Venkateswaran’s in order for the performance of data processing system is increased by decreasing usage of compute resources needed to execute the software as a 

Regarding Claim 14, Frenkiel, Wei, Zhang, Branch and Venkateswaran teach
The method of claim 12, comprising determining whether the code file meets a threshold number of rules of the set of rules (Frenkiel [Paragraph 0029, While color is used in the current example to indicate likely compliance with the particular rule and programming design objective 202, other mechanisms, or even a combination of color and other mechanism, can be used by the source code analyzer 128 to communicate via the user interface 112 with the user to indicate the levels of compliance to meet the particular rule 202. For example, different highlighted background patterns displayed in black, white, and gray could alternatively be used to indicate levels of compliance with the rule and related programming design objective 202]).

Regarding Claim 16, Frenkiel teaches
A non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor, causes the processor to: 
receive a  code file (Paragraph 0009, receiving, with the source code editor of the IDE, source code), 
retrieve a set of [industrial automation] rules associated with one or more code files (Paragraph 0009, a source code configuration rules repository for storing source code configuration rules and programming design objectives for development of applications); 

and generating  a report based the analysis of the code file based on the set of rules (Paragraph 0009, outputs a message in response to determining that the selected at least a portion of the source code fails to conform to one or more constraints of the programming design objective indicated by the tag, the determining being based at least on the tag and the analyzing of the selected at least a portion of the source code).  

	Frenkiel did not specifically teach
	Industrial automation rule
wherein the code file is associated with one or more operations of an industrial automation system during performance of an industrial automation process.
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file
analyzing a structure of the code file; and
generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects,
save data from analysis to historical dataset.

However, Wei (US 20160299829) teaches
Industrial automation rule (Paragraph 0029, the System Integrator 140 retrieves the function block(s) developed by the Technology Developer 110 from the Marketplace Operator 120. Once retrieved, the function block(s) are then used to implement an automation application on the Automation Device 14)
wherein the code file is associated with one or more operations of an industrial automation system during performance of an industrial automation process (Paragraph 0018, The method, systems, and apparatuses described in various embodiments herein can enhance various industrial automation system products, for example, by eliminating barriers for the function blocks content community and by providing a new mechanism/scheme to detect security vulnerabilities thus minimizing their potential adverse later impacts on production systems).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel’s teaching to Wei’s in order to enhance industrial automation system products by eliminating barriers for the function blocks content community and by providing the new mechanism to detect security vulnerabilities, thus minimizing their potential adverse later impacts on production systems (Wei [Summary]).

Frenkiel and Wei did not specifically teach
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file
analyzing a structure of the code file; and

save data from analysis to historical dataset.

However, Zhang teaches
comprising: evaluating a validity of one or more connections between industrial objects represented within the code file (Paragraph 0048, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)) Examiner Comment:  Zhang is related to virtual replication of physical things for scale-out in an Internet of Things (IoT) integrated developer environment (IDE). The physical things which includes sensors and actuators are interpreted to the claimed industrial objects and “validating the configurations” is interpted to claimed “evaluating the validity of one or more connections”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel and Wei’s teaching to Zhang’s in order to facilitate virtual replication of physical thing for scale-out in internet of thing integrated developer environment by accessing real-world physical devices within a computer network and the real-world physical devices are virtually replicated within an Internet of Things 

Frenkiel, Wei and Zhang did not specifically teach
analyzing a structure of the code file; and
generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects,
save data from analysis to historical dataset.

However, Branch teaches
analyzing a structure of the code file; and generating a visualization of the structure of the code file, wherein the visualization comprises the one or more connections between industrial objects (Claim 6, wherein the call graph is generated by analyzing source code that realizes a business-process such that a node is generated for each procedure and an edge is generated for each node called by another node, wherein the execution data represents a dynamic behavior of the business-process, and wherein the topology represents hardware of the data processing system and a connectivity of the hardware within the data processing system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei and Zhang’s teaching to Branch’s in order to generate an annotated call graph to form a clustered call graph 

Frenkiel, Wei and Zhang did not teach
save data from analysis to historical dataset.

However, Venkateswaran (US 20200234346) teaches
save data from analysis to historical dataset (Paragraph 0041, Application code complexity-based cloud metering engine 218 utilizes vector policy tuner 252 to update, modify, or optimize computational vectors 228 and vector policies 232 based on Software as a Service subject matter expert feedback 254 and historical complexity score data 256. Software as a Service subject matter expert feedback 254 represents feedback regarding final application code complexity score 248 from a set of one or more subject matter experts corresponding to the Software as a Service application associated with source code 222. Historical complexity score data 256 represents previously stored complexity scores corresponding to the Software as a Service application associated with source code 222 or other similar Software as a Service applications).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei, Zhang and Branch’s teaching to Venkateswaran’s in order for the performance of data processing system is increased by decreasing usage of compute resources needed to execute the software as a 
 
Regarding Claim 17, Frenkiel, Wei, Zhang, Branch and Venkateswaran teach
The computer readable medium of claim 16.

Frenkiel, Wei, Zhang and Branch did not teach
wherein the instructions, when executed by the processor, cause the processor to revise the set of industrial automation rules based on the data stored in the historical dataset.

However, Venkateswaran (US 20200234346) teaches
wherein the instructions, when executed by the processor, cause the processor to revise the set of rules based on the data stored in the historical dataset (Paragraph 0041, Application code complexity-based cloud metering engine 218 utilizes vector policy tuner 252 to update, modify, or optimize computational vectors 228 and vector policies 232 based on Software as a Service subject matter expert feedback 254 and historical complexity score data 256. Software as a Service subject matter expert feedback 254 represents feedback regarding final application code complexity score 248 from a set of one or more subject matter experts corresponding to the Software as a Service application associated with source code 222. Historical complexity score data 256 represents previously stored complexity scores corresponding to the Software as a Service application associated with source code 222 or other similar Software as a Service applications).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei, Zhang and Branch’s teaching to Venkateswaran’s in order for the performance of data processing system is increased by decreasing usage of compute resources needed to execute the software as a service application, thus the cost of executing the software as a service application is decreased (Venkateswaran [Summary]).

Regarding Claim 24, Frenkiel, Wei, Zhang, Branch and Venkateswaran teach
The computer readable medium of claim 16.

Frenkiel and Wei did not specifically teach 
wherein the one or more connections are representative of data being communicated between two or more of the industrial objects.

However, Zhang teaches
wherein the one or more connections are representative of data being communicated between two or more of the industrial objects (Paragraph 0023, A computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes, such as personal computers and workstations, or other devices, such as sensors, etc).

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104), in view of Wei (US 20160299829), Zhang (US 20160357523), Branch (US 20140379716) further in view of Mejdrich (US 20110289485).

Regarding Claim 5, Frenkiel, Wei, Zhang and Branch teach
The system of claim 1.

Frenkiel, Wei, Zhang and Branch did not teach
wherein analyzing the code file based on the set of rules comprises identifying one or more overload situations in which the code file causes a respective industrial automation component to execute more than a threshold number of parallel processes.

However, Mejdrich (US 20110289485) teaches 
the centralized trace monitor IP block (107) analyzes a thread for performance anomalies. If a tread is clearly not performing up to a predefined performance threshold, or is overloaded, this debug information may be fed back into a real-time parallel optimization task).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei, Zhang and Branch’s teaching to Mejdrich’s in order to enable collecting and analyzing software traces through the DITC in an efficient manner by allowing the NOC to implement highly reliable network communications protocols with an extremely thin layer of hardware (Mejdrich [Summary]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Frenkiel (US 20150339104), in view of Wei (US 20160299829), Zhang (US 20160357523) and Branch (US 20140379716), further in view of Venkateswaran (US 20200234346) and Mejdrich (US 20110289485).

Regarding Claim 23, Frenkiel, Wei, Zhang, Branch and Venkateswaran teach
receiving, with the source code editor of the IDE, source code and a tag added to the source code, the tag indicating a programming design objective for the source code, the programming design objective indicated by the tag corresponding to at least one of the programming design objectives stored in the source code configuration rules repository]);
identifying one or more sets of parallel overlapping tasks based on the one or more instances of tag usage, or both (Frenkiel [Paragraph 0026, The user creates a composite operator that can be parallelized, and adds to the source code a tag/annotation (@Parallel) 302 just before the start of the composite operator to indicate that the program source code design is intended to operate in a parallel fashion]).


Frenkiel, Wei, Zhang, Branch and Venkateswaran did not teach
which the code file causes a respective industrial automation component to run more than a threshold number of parallel processes.

However, Mejdrich (US 20110289485) teaches 
which the code file causes a respective industrial automation component to run more than a threshold number of parallel processes (Paragraph 0039, the centralized trace monitor IP block (107) analyzes a thread for performance anomalies. If a tread is clearly not performing up to a predefined performance threshold, or is overloaded, this debug information may be fed back into a real-time parallel optimization task).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Frenkiel, Wei and Venkateswaran’s teaching to Mejdrich’s in order to enable collecting and analyzing software traces through the DITC in an efficient manner by allowing the NOC to implement highly reliable network communications protocols with an extremely thin layer of hardware (Mejdrich [Summary]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 10-14, 16-17 and 21-24 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191